UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7787



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DAVID MOE ROBINSON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
92-51-JFM, CA-01-1821-JFM)


Submitted:   January 9, 2002                 Decided:   January 24, 2002


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Moe Robinson, Appellant Pro Se. Andrea L. Smith, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Moe Robinson seeks to appeal the district court’s orders

denying relief on his motions filed under 28 U.S.C.A. § 2255 (West

Supp. 2001), and Fed. R. Civ. P. 60(b).1   We dismiss the appeal for

lack of jurisdiction because Robinson’s notice of appeal was not

timely filed.

     In actions where the United States is a party, parties are

accorded sixty days after entry of the district court’s final judg-

ment or order to note an appeal, see Fed. R. App. P. 4(a)(1)(B),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).   This appeal period is “mandatory and jurisdictional.”

Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order denying § 2255 relief was entered

on the docket on July 9, 2001.   Robinson timely moved to extend the

appeal period under Rule 4(a)(5), which the district court granted

on October 17, 2001.   Robinson therefore had ten days after entry

of the order granting the extension of time in which to file his

notice of appeal—that is, until October 29, 2001.2     Despite this


     1
      Although styled as a motion under Fed. R. Civ. P. 59(e), the
motion actually was a motion under Fed. R. Civ. P. 60(b) because
Robinson filed it more than ten days after entry of judgment. See
Small v. Hunt, 98 F.3d 789, 797 (4th Cir. 1996).
     2
       The tenth day fell on Saturday, October 27, 2001, so
Robinson had until Monday, October 29 to file his notice of appeal.

                                  2
extension, Robinson did not file his notice of appeal from the

denial of § 2255 relief until November 2, 2001.   Because Robinson

failed to file a timely notice of appeal after obtaining an exten-

sion, we lack jurisdiction to review the district court’s July 9

order denying § 2255 relief.

     We also lack jurisdiction to consider Robinson’s appeal of the

district court’s order denying Rule 60(b) relief.     The district

court entered its order on August 14, 2001. Because Robinson failed

to obtain an extension or reopening of the sixty-day appeal period,

his notice of appeal filed on November 2, 2001, was untimely.

     Accordingly, we deny Robinson’s motion for a certificate of

appealability and dismiss the appeal.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




See Fed. R. App. P. 26(a).


                                3